Per Curiam.
This cause was referred by the court to two of its commissioners, Messrs. Maxwell and Glen, for investigation, who report the cause for disposition as hereinafter stated.
The appeal wras entered October 1st, 1896, and purports to have been taken from two interlocutory decrees, one overruling appellants’ demurrer to* the bill of complaint, •on thirtieth January, 1896, the other granting a decree pro oonfesso against appellants April 1, 1896.
The two assignments of error complain that the court ■erred in entering the two interlocutory decrees mentioned. As the appeal is not from a final decree and was not entered within six months after the entry of the interlocutory order of January 30, 1896, overruling the demurrer, the propriety of such order can not be considered on this appeal. Jacksonville, M. & P. Ry. & Nav. Co. v. Broughton, 38 Fla 139, 20 South. Rep. 829.
The order overruling the demurrer granted leave to answer, but no answer was filed in pursuance of such leave. ‘On March 23, 1896, appellees gave notice of a motion for a decree pro oonfesso against appellants for their failure to plead or answer, and.upon the hearing had April 4, 1896, that motion-was granted and the decree pro,oonfesso *683entered by the ¡judge. Affidavits ou the part of the respective parties were filed at the hearing which have been given due consideration by this court, and upon such consideration no error in the decree is perceived. The appellants were clearly in default for not pleading, and upon the affidavits presented at the hearing this court is of opinion that the Circuit Judge was justified in his finding that no sufficient showing was made to entitle appellants to further time to plead, or to preclude the entry of a decree pro confesso consequent upon such default. As this court can not for the reason stated consider the propriety of the ruling on demurrer, it is unnecessary to set forth the allegations of the bill.
The interlocutory order entered April 4, 1896, for a decree pro confesso is affirmed, the costs of this appeal to be taxed against appellants.
wartMoniiHH